09/14/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0453



                             No. DA 19-0453

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

TOSTON GRAY LAFOURNAISE,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 24, 2021, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                 September 14 2021